Citation Nr: 1504399	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  11-24 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a compensable rating for right ear hearing loss prior to August 25, 2010.

2.  Entitlement to a compensable rating for bilateral hearing loss from August 25, 2010.  


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from October 2000 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The Board remanded the case for additional development in September 2014.  The development ordered in the September 2014 VA examination included affording the Veteran a VA examination.  The development has been completed in compliance with the September 2014 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the prior rating decision the Board also remanded the claim for service connection for an acquired psychiatric disorder for additional development.   Subsequently, in a November 2014 rating decision, the RO granted service connection for a stressor disorder.  The grant of service connection for stressor disorder constitutes a full grant of the benefit sought.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, that issue is no longer before the Board.


FINDINGS OF FACT

1.  During the rating period prior to August 25, 2010, the Veteran had Level I hearing acuity in the right ear.   

2.  During the rating period from August 25, 2010, the Veteran had Level I hearing acuity in both ears.  


CONCLUSIONS OF LAW

1.  Prior to August 25, 2010, the criteria for a compensable rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2014).

2.  From August 25, 2010, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2014).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, a letter dated in April 2010 informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letter provided the Veteran with notice regarding effective dates and disability ratings.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran.  The Veteran was afforded VA examinations in August 2010 and October 2014.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed, the Veteran's history was taken, and complete examinations were conducted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As noted above, the Veteran was afforded a personal hearing before the Board in May 2013.  At that hearing, testimony was presented on the issue of entitlement to an increased evaluation for hearing loss.  The Veterans Law Judge and the Veteran's representative outlined the issue on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claim, including identifying relevant types of evidence.  Overall, the hearing was legally sufficient and the duty to assist has been met. 38 U.S.C.A. § 5103A (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating for Hearing Loss

The Veteran seeks an increased rating for hearing loss.  At the Board hearing in May 2013, the Veteran testified that his hearing has gotten worse.  He testified that he struggles with background noise and has to ask people to repeat themselves.  

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until the final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

An April 2005 rating decision granted service connection for right ear hearing loss.  A non-compensable (zero percent) rating was assigned from October 2004, the day after the Veteran's separation from service.  The April 2005 rating decision denied service connection for left ear hearing loss because the record did not show left ear hearing loss as defined by VA regulation.  A claim for an increased rating for hearing loss was received in February 2010.  A July 2010 rating decision denied, in pertinent part, a compensable rating for right ear hearing loss.  However, a June 2012 rating decision granted service connection for left ear hearing loss effective August 25, 2010, based, in part, upon a VA audiology addendum opinion dated in June 2012, and recharacterized the disability at issue as bilateral hearing loss.  

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing. Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85. 

The "puretone threshold average" as used in Table VI is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater, or when the puretone threshold at 1000 Hertz is 30 decibels or less and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I, subject to the provisions of § 3.883.

As noted above, this case is involves staged ratings.  However, there is no pertinent evidence dated during the appeal period prior to August 25, 2010 (and from February 2009, one year prior to the date of the current claim) with which to assess the Veteran's service-connected right ear hearing loss.  As noted, service connection for left ear hearing loss was not established prior to August 2010.  In this regard, the Veteran filed his claim for increase in February 2010 and was scheduled for a VA audiology examination in May 2010 for which he did not report.  VA outpatient treatment records dated prior to August 2010 list hearing loss on the "active" problem list however, without any further reported details.  Thus, there remains no relevant evidence dated prior to August 25, 2010 that supports a higher rating for right ear hearing loss.  

The Veteran had a VA examination in August 2010.  Audiometric testing obtained the following puretone thresholds, in decibels:   

HERTZ
500
1000
2000
3000
4000
RIGHT
5
5
5
30
90
LEFT
15
10
5
20
40

The puretone threshold averages were 32.5 for the right ear and 18.75 for the left ear.  Speech discrimination scores were 94 percent for both ears.  The examination noted bilateral sensorineural hearing loss, moderate to severe.

A numeric designation of I is obtained for both ears, using Table VI.  Table VII provides that a non-compensable (zero percent) rating is assignable when both ears have a numeric designation of I.  

A June 2012 rating decision determined that the Veteran had hearing loss in the left ear as defined by VA regulation.  The June 2012 rating decision continued a non-compensable rating for bilateral hearing loss.  

In June 2012, a VA audiologist reviewed the claims file and provided a nexus opinion linking the Veteran's hearing loss to service.  The June 2012 opinion did not include audiometric testing.  

The Veteran had a VA examination in October 2014.  The following audiometric thresholds, in decibels, were obtained.

HERTZ
500
1000
2000
3000
4000
RIGHT
10
5
10
35
90
LEFT
10
10
15
25
45

Average puretone thresholds were 35 for the right ear and 24 for the left ear.  Speech discrimination scores were 96 percent for the right ear and 100 percent for the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  A numeric designation of I is obtained for both ears according to Table VI.  As noted previously, a non-compensable rating is assignable when the numeric designation for both ears is I.  

Based upon the foregoing, the Board finds that the criteria for a compensable rating for right ear hearing loss were not met during the rating period prior to August 25, 2010.  The Board finds that the criteria for a compensable rating for bilateral hearing loss are not met for the period from August 25, 2010.  As the preponderance of the evidence is against the claims, they must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The VA examinations addressed the functional effects of hearing loss.  The August 2010 examination reflects that Veteran reported difficulty understanding conversational speech in situations with background noise.  He reported that the impact of his disability on occupational activities included hearing difficulty.  The October 2014 VA examination reflects that the Veteran reported a decrease in his hearing since the last VA examination and more difficulty hearing background noise.  The examiner noted that the Veteran may have trouble hearing a speaker in background noise or from a distance greater than 10 feet without visual cues.  The examiner noted that the Veteran's hearing loss did not prevent him from being able to gain or maintain employment.  

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an 
extraschedular rating is warranted.  Specifically, the Court noted that, unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is 
warranted.  VA's policy requiring VA audiologists to describe the effect of a hearing disability on a veteran's occupational functioning and daily activities facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.  Martinak at 455.

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Thun v. Peake, 22 Vet. App 111, 115-16 (2008).

In this Veteran's case, the Board has considered the complaints of difficulty understanding people in conversations with background noise and having to ask people to repeat themselves.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  Consequently, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's bilateral hearing loss, and the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Prior to August 25, 2010, a compensable rating for right ear hearing loss is denied.  

From August 25, 2010, a compensable rating for bilateral hearing loss is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


